Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
 
Summary
Currently, claims 1-7,9-16,18-25 and 27 are pending and considered as set forth.
Claims 1,10,19 are amended
The rejection under 35 USC 101 is maintained


Response to Arguments
	Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.



	Regarding the rejection under 35 USC 101, Applicant argues:
“Applicants respectfully disagree and respectfully submit that Applicants’ claims are directed to solving a problem particular to the use of computer optimization in supply chain demand planning. Specifically:  
a supply chain network comprising one or more entities…”.   (Applicant’s 9/26/22 remarks, p.13).  The examiner respectfully disagrees.
	MPEP 2106.05(h) states “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.”.  In the present case, Applicant’s invention involves solving a planning problem for supply chains that must meet various constraints.  Applicant proposes solving the problem for “sub-horizon” and propagating information to continue solving the problem for subsequent “sub-horizons”.  However, this concept is need not be specific to supply chains.   Presumably, many human endeavors have complex dependencies.  Planning an entire task may be daunting.  Breaking the task into smaller projects may well be easier.  Solving a smaller project may benefit subsequent subprojects, because the subsequent steps are now beholden to the constraints introduced by decisions made in initial steps.   Constraint reasoning problems are not specific to supply chains.  Accordingly, limiting the invention to supply chain planning does not make the abstract idea of project planning patent eligible.  
	Applicant also argues that that the supply chain demand problem is computationally expensive and is not a manual technique.  (Applicant’s 9/26/22 remarks, p.15).  However, the previously cited Hasle reference discloses that humans are capable of dealing with supply chain planning.  Hasle disclosed planning a schedule for oil well equipment.  Hasle discloses that complex scheduling is a hard problem but is performed by humans.  (Hasle, p.2, “Scheduling is a hard problem [5], involving combinatorial complexity, dynamics and uncertainty. ... Today, the WAS process is performed with
little computer support and consumes considerable human resources.”).  Presumably, at some point in time a well plan was made and conditions changed.  Equipment broke down, market factors changed, etc, and a human had to deal with it.  The examiner has no doubt that a computer analysis of the scheduling plan would be highly beneficial.  This is after all the disclosure of the Hasle article.  However, performing an abstract idea faster on a computer does not necessarily confer eligibility.  (MPEP 2106.05f, “ Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).”).  A computer could spare humans the tedium of iterating across various possible solutions, but humans could nevertheless perform the algorithm as well.   As claimed there is insufficient technical detail to discriminate from a technological process performed by solely by computers versus a manual process that is merely predictably improved in speed/efficiency by nature of a computer implementation.  
	Applicant also argues that the claimed invention is an improvement computer systems that perform planning rather than manual methods.  (Applicant’s 9/26/22 remarks, p.16).  
	However, even assuming this is the case, the relevant consideration is whether “the claimed solution is necessarily rooted in computer technology to overcome a problem.” (DDR Holdings).  As opined above, breaking a larger problem into smaller problems to solve a complex planning issue is an activity that humans are capable of performing.  (See also, Final Rejection dated 3/19/19, discussing Grid computing and parallelism.)
	Regarding the rejection under 35 USC 103, Applicant argues:
	“…Kern does not teach optimize the demand planning problem for a first sub-horizon using a column generation technique as now recited by Claim 1, as amended.” (Applicant’s 9/26/22 remarks, p.18).  
	The examiner notes that the previously cited Hasle and Gantt references generally disclose planning projects with columnar charts.  For example Hasle Fig.6 discloses a Gantt chart with even periods marked in approximately 53 day intervals.  Accordingly, this feature is believed to be taught by the prior art. 
	Regarding the rejection under 35 USC 103, Applicant also argues:
	“Further Kern does not teach wherein the netted information is associated with demand, capacity, and material.”  (Applicant’s 9/26/22 remarks, p.18).    The examiner respectfully disagrees.
	The concept of capacity and material are fairly broad terms.  Kern discloses personnel/equipment are considerations when allocating resources to complete a task.  (Kern 0002-03, “Those attributes may, for instance, include the urgency of the task, the importance of the task, the location at which the task needs to be performed and the skills that are required in order to complete the task.  The service organisation may have a number of resources that can be deployed in the completion of tasks. Those resources could, for example, be engineers, equipment or data processing resources. Each resource may have certain attributes that can be taken into account when the organisation allocates its resources for the completion of the outstanding tasks. Those attributes may include the skills or capabilities of the resource and the location of the resource.”).  The ability to something (ie. having the right skilled people) and the physical equipment could broadly read on the concepts of capacity and material.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 – 7, 9 – 16, 18 – 25 and 27  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,10,19 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to project management which is a mental process. Other than reciting a supply chain network, database, computer/processor, computer network, item produced nothing in the claims precludes the steps from being performed mentally.  But for the supply chain network, database, computer/processor, computer network, item produced the limitations on access data, access constraints, access planning problem, model problem, decompose problem into sub horizons, optimize for each sub horizon based on previous sub horizon, generate plan, communicate plan is a process that under its broadest reasonable interpretation could be performed by mentally/manually but for the recitation of generic computer elements.  The limitations of database storage, communicating over a network, producing an item are considered by the examiner to be extra solution activity.  Applicant has not invented of storing data or communicating over a network.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Further, the environmental limitation of a supply chain network merely confines the abstract idea to a particular field of use.  “[A] claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.”  (MPEP 2106.05h)  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further the above limitations related to project management stripped of the identified additional and insignificant elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions. Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of computer/processor amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Also, the additional elements of database and computer network were considered by the examiner to be extra solution activity above.  Applicant has not invented storing, inputting and displaying data.  The addition of insignificant activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (see MPEP 2106.05 g).  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  Similarly, regarding the act of producing an item, producing an item once a plan to produce the item is known.  (MPEP 2106.05g Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential) is insignificant activity).    The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the project management steps.  The subject matter of claims 2, 11 and 20 (multiple supply chain data), 3, 12 and 21, (stored constraints), Claims 4, 13 and 22, (stored planning problem) , Claims 5, 14 and 23 (time based decomposition), Claims 6, 15 and 24, (time buckets) , Claims 7, 16 and 25,(system entities), Claims 9, 18 and 27 (column generation) appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7, 9 – 16, 18 – 25 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greamo et al. (Hereinafter Greamo) (US 20020095307) in view of Kern 20070143764 in view of Hasle, “WELL ACTIVITY SCHEDULING - AN APPLICATION OF CONSTRAINT REASONING”, 1997.

As per Claims 1,  Greamo teaches a supply chain system configured to (Abstract and paragraph 42): 
a supply chain network comprising one or more entities that produce one or more items (See at least abstract);
one or more databases that stores supply chain data describing the flow of items through the supply chain network (Figure 1A - 1B);

a computer coupled with the one or more databases and comprising one or more processing units and one or more memory units, the computer configured to:  (Figure 1A - 1B),
access the supply chain data describing the flow of one or more items through the supply chain network (Paragraph 10 – 16 and 30 – 36 teaches accessing supply chain database which describes inventory availability and flow or progress information such as duration, begin date and time buckets of items through the entire supply chain network); 
access one or more constraints of one or more entities, wherein the one or more constraints are selected from a group consisting of: lead-time constraints that describe the time required for the one or more entities to supply items to one or more customers and/or one or more business entities, lot size constraints that define a quantity of items that may be transferred to, or from, the one or more entities and/or one or more customers; and capacity constraints that describe a maximum quantity of items that may be produced, or stored, at the one or more entities and/or one or more customers;
(Paragraph 10 – 16 teaches accessing the constraints of an entity such as lead time and availability); 
access a demand planning problem of the one or more entities (Paragraph 48 – 55 teaches the system checks the product plan to find if there is any planning problem with customer's orders); 

communicate the supply chain plan to the one or more entities at least one of the one or more items are produced by at least one of the one or more entities to satisfy supply chain demand at least partially based on the generated supply chain plan. (See at least abstract and paragraph 16).

Greamo does not explicitly disclose

model the planning problem for a planning horizon based on at least a portion of the accessed supply chain data and the constraints 
decompose the planning horizon into multiple sub-horizons 

Kern is directed to a method of allocating resources for a task.  (Kern, abstract).  Kern discloses breaking down a task into smaller planning Horizons.  (Kern, para 0123, “[0123] An important characteristic of the algorithm is the iterative construction of the solution. Rather than generating a single solution for the whole planning window at once, the method iteratively constructs a partial solution for each of the planning periods. At the end, the combination of all partial data yields a complete solution. Solving smaller sub-problems reduces the considered problem size per step and accelerates the overall planning process.”)   Resource constraints may exist and propagate in the plan.  (Kern, para 0041, “The attributes of each resource record and of each aggregate resource record may include one or more attributes indicative of constraints on the permissible allocation of the record to task records. At least one of the mappings may be formed by mapping those members of the resource set that are more constrained on to one or more members of the task set in preference to those members of the resource set that are less constrained.”)

optimize the demand planning problem for each subsequent sub-horizon based on the optimization of previous sub-horizons such that optimizing the demand planning problem for the first sub-horizon comprising netted information, …the netted associated with the optimization of the previous sub- horizons and the absolute information associated with the optimization of each subsequent sub-horizon 
generate a supply chain plan for the planning problem, based on the sum of each optimization of each of the multiple sub-horizons 

(Kern, summary, “condensing the task set by one or more iterations of the steps of: i. selecting two or more tasks of the task set; ii. adding to the task set an aggregate task record having one or more fields, each such field corresponding to a field of each of the task records of the selected tasks and holding data representative of the collective attributes of the task records of the selected tasks in those fields; and iii. removing the task records of the selected tasks from the task set; forming at least two mappings of some or all of the members of the resource set on to one or more members of the task set; calculating, for each of the mappings, a rating value dependent on the allocation of resources to the or each aggregate task in that mapping; comparing the rating values of the mappings; and selecting one of the mappings for further processing in dependence on the result of the said comparing step.”)

wherein the netted information is associated with demand, capacity, and material,
Kern, para 0002-03, “In a large service organisation there may be many tasks that need to be performed in order to meet demand for work from customers. Each of those tasks may have certain attributes that need to be taken into account in determining how and when the task is to be completed. Those attributes may, for instance, include the urgency of the task, the importance of the task, the location at which the task needs to be performed and the skills that are required in order to complete the task.  The service organisation may have a number of resources that can be deployed in the completion of tasks. Those resources could, for example, be engineers, equipment or data processing resources. Each resource may have certain attributes that can be taken into account when the organisation allocates its resources for the completion of the outstanding tasks. Those attributes may include the skills or capabilities of the resource and the location of the resource.”


Wherein each sub-horizon is presented by weekly time buckets

(Kern, para 0069, “In the present system the planning process is performed over a selected planning period. Only those of the tasks that ought to be completed during or before the chosen planning period, and only those resources that are available during the chosen planning period need be considered. Other tasks and resources that are stored in the starting data are ignored during the planning process that is carried out for that period. The user may select a planning period as desired: for example half a day, a day, a week or a month. Longer periods may be analysed as the composite of a number of shorter planning periods.”)


thereby reducing the computational time of the computer for the planning horizon 
(Kern, para 0123, “[0123] An important characteristic of the algorithm is the iterative construction of the solution. Rather than generating a single solution for the whole planning window at once, the method iteratively constructs a partial solution for each of the planning periods. At the end, the combination of all partial data yields a complete solution. Solving smaller sub-problems reduces the considered problem size per step and accelerates the overall planning process.”)  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Greamo with scheduling of Kern with the motivation of efficiently scheduling tasks.  Id.

Greamo does not explicitly disclose
Using a column generation technique
Hasle discloses a supply chain plan may be represented as a Gantt chart.  (Hasle, fig.6).  The examiner interprets this to be a column generation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Greamo and Kern with the column generation of Hasle with the motivation of improving coordination of activity and resources.  (Hasle, abstract).

As per Claims 10 and 19
See prior art rejection of claim 1
As per Claims 2, 11 and 20, Greamo teaches wherein the supply chain data is stored in one or more databases by the one or more entities of the supply chain network (Paragraph 30 – 36 teaches supply chain related data is stored in databases by multiple entities of supply chain network). 

As per Claims 3, 12 and 21, Greamo teaches wherein the one or more constraints are stored in one or more databases by the one or more entities of the supply chain network (Paragraph 21 – 34 teaches constrains such as lead time or available space are stored in one or more databases by one or more entities such as customers of supply chain network). 

As per Claims 4, 13 and 22, Greamo teaches wherein the planning problem is stored in one or more databases by the one or more entities of the supply chain network (Paragraph 48 – 55 teaches supply chain planning problem is reported and stored in the database by one or more entities). 

As per Claims 5, 14 and 23, 
wherein decomposing the planning horizon comprises dividing the planning horizon into windows of time based on a time-based decomposition technique 
See prior art rejection of claim 1 regarding Kern

As per Claims 6, 15 and 24, 
wherein the multiple sub-horizons comprise multiple time buckets 
See prior art rejection of claim 1 regarding Kern


As per Claims 7, 16 and 25, Greamo teaches wherein the one or more entities are entities selected from the group consisting of one or more manufactures, one or more manufacturing plants, one or more distribution centers, one or more work-centers, and one or more customers (Paragraph 8 – 10 teaches the entities of customer and manufacturing). 

As per Claims 9, 18 and 27, Greamo teaches wherein a column generation technique is used to optimize the planning problem for each of the multiple sub-horizons (Paragraph 10 – 16 and 43 – 67 teaches optimizing the planning problem using column generation technique for each of the multiple sub-horizons).




Conclusion
                                                                                                                                                                                                      

Relevant art not relied on but made of record include Parad US5369570 “A method for continuous real-time management of heterogeneous interdependent resources is described. The method preferably comprises using multiple distributed resource engines to maintain timely and precise schedules, and action controls, and identifying and responding to rapidly changing conditions in accord with predetermined requirements, relationships, and constraints. Each resource engine continuously adjusts schedules in response to changing status, resource requirements, relationships and constraints. Each action control maintains an ordered list of conditions requiring action, determines the best action in each case, and generates appropriate responses. Preferably methods for continuous operation include inquiring about status concurrent with scheduling activity and recognizing the effects of time passage on the condition of schedules.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687